PER CURIAM.
This appeal was set for oral argument and the appellee filed through his attorney of record a confession of error and consent for the entry of an order reversing the con*374viction of the appellant, Andrew C. Taylor. The court has examined the record and brief. This cause is removed from the argument calendar in accordance with the motion of the appellee. The judgment appealed finding Andrew C. Taylor guilty of contempt and the sentence thereon are reversed with directions to discharge the appellant.